Citation Nr: 9908187	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  91-17 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for arthritis of the 
hips, knees, ankles, hands, elbows and shoulders.  

2.  Entitlement to service connection for headaches.

3.  Entitlement to an increased evaluation for a strain of 
the pelvic area, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased (compensable) evaluation for 
left ear hearing loss.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, and M. W.

ATTORNEY FOR THE BOARD

K. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to July 
1977.

These matters initially came to the Board of Veterans' 
Appeals (Board) from an August 1990 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, that granted service connection 
for post-traumatic stress disorder (PTSD) and assigned a 
10 percent rating, denied service connection for multiple 
joint arthritis and headaches, denied a rating in excess of 
10 percent rating for strain of the pelvic area, and denied a 
rating in excess of zero percent for left ear hearing loss.  
The veteran submitted his notice of disagreement in October 
1990, and a statement of the case was issued in November 
1990.  The veteran's substantive appeal was received in 
January 1991, and his personal hearing was conducted that 
February.  The Board remanded this case in April 1992 and 
September 1994 for further development.  

A December 1993 RO rating decision increased the evaluation 
for the PTSD from 10 to 30 percent, and the veteran withdrew 
his appeal with this matter in April 1997.  Hence, this issue 
is no longer a matter for appellate consideration.

An October 1998 RO decision granted service connection for 
arthritis of the lumbosacral spine and cervical spine.  
Appellate action regarding this decision has not been 
initiated.  Therefore, the Board no longer has jurisdiction 
over these issues.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997).  The October 1998 RO rating decision also 
denied service connection for arthritis of the hips, knees, 
ankles, hands, elbows and shoulders.  Hence, the issues for 
appellate consideration have been classified as shown on the 
first page of this decision.


The issues of an increased rating for a pelvic strain and 
service connection for headaches will be addressed in the 
REMAND portion of this decision.  



FINDINGS OF FACT


1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The average pure tone threshold in the left ear at 1,000, 
2,000, 3,000, and 4,000 hertz is 45 decibels with an 80 
percent correct speech discrimination that equates to acuity 
level III; the hearing for the non-service-connected right 
ear is considered normal or acuity level I.

3.  Arthritis of the hips, knees, ankles, shoulders, hands, 
and elbows are related to trauma in service.


CONCLUSIONS OF LAW


1.  Traumatic arthritis of the hips, knees, ankles, 
shoulders, hands, and elbows was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 38 C.F.R. 
§ 3.303 (1998).


2.  The criteria for a compensable evaluation for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 1160, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.85, 4.87, Tables VI and 
VII, Diagnostic Code 6100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Arthritis of the Hips, Knees, 
Ankles, Shoulders, Elbows, and Hands
Factual Background

In this case, the service medical records document a history 
of multiple injuries.  A July 1967 service medical record 
entry reflects a reported left knee injury when the veteran 
fell out of a car at age 17.  In August 1968, the veteran's 
legs were injured when he was run over by an APC.  References 
to the right shoulder and complaints of continued pain in the 
calves and pelvis secondary to traumatic injury appear in 
entries dated in June and September 1970.  Records dated in 
October 1972 reflect a diagnosis of right knee chondromalacia 
patella, and there is a reference to the 1968 APC injury.  
There were continued complaints of and treatment for right 
knee pain in November 1972.  The veteran was placed on 
physical profile in February 1973 due to a knee injury.  The 
veteran's knees were treated in October 1973, and he was 
diagnosed with status post knee injury and myalgia.  In 
September and December 1975, the veteran was treated for 
complaints of bilateral knee pain that he had experienced 
since the 1968 injury, and a normal examination was noted 
when seen in December.  In February 1977, the veteran 
sustained injuries in a motorcycle accident.  According to 
the report, he injured his left elbow, right knee, left great 
toe and had groin pain.  The examiner diagnosed multiple mild 
injuries.  The examination revealed that the right knee and 
left elbow were within normal limits, and that there was no 
fracture of the pelvis or great toe.  The veteran's March 
1977 separation examination report was negative for any of 
the injuries that appeared in the records.  However, the 
veteran reported a medical history that included knee 
problems, swollen and painful joints, and leg cramps. 

VA and private medical reports show that the veteran was 
treated and evaluated for various conditions in the late 
1970's, 1980's, and 1990's.  The more salient medical reports 
with regard to the claims being considered in this appeal are 
discussed in the following appropriate sections of this 
decision.

On VA examination in December 1977, the examiner reported 
that the veteran possibly had mobile menisci in both knees, 
or small tears of the cartilage, or patella femoral 
dysfunction causing locking.  On x-ray, the knee joints were 
intact, and no lesions were seen.  

A January 1984 VA radiology report indicated that there was 
minimal joint space narrowing of the left knee, and that the 
right knee was within normal limits.  On VA examination of 
May 1985, the examiner diagnosed generalized arthritis of the 
neck, hands, hip and spine, and possible rheumatoid 
arthritis.  

On VA examination of May 1990, the examiner diagnosed 
traumatic polyarthralgia of the cervical and lumbar spine, 
both shoulders, both sacroiliac joints, both hips, knees, and 
ankles.  The examiner also indicated that the veteran 
possibly had carpal tunnel syndrome of both hands.  

In an April 1990 letter, D. J. Yutronich, D.O., reported that 
the veteran had been treated for the past couple of years, 
and that he had recurrent and progressive degenerative 
arthritis.  Since the veteran has had the condition, the pain 
had spread to his hips, both knees, and both hands.  The 
history of the low back and left hip pain due to the 1968 
injury in service was noted.  In view of the history, it was 
concluded that the veteran suffered from osteoarthritis, but 
rheumatoid arthritis of the major joints involved should be 
considered. 

As stated in the Introduction, the veteran appeared and 
testified before a hearing officer at the RO in February 
1991.  At that time, the veteran described his physical 
limitations due to his arthritis. 

A VA radiology summary reflects the following findings made 
in January 1993: degenerative changes of both hips; 
degenerative osteoarthritis of both knees; calcaneal spurring 
of both ankles; and mild elbow joint bursitis bilaterally.  

On VA examination of June 1993, the examiner diagnosed 
polyarthralgia; osteoarthritis, multiple joints including 
degenerative changes both hips, degenerative osteoarthritis 
lumbosacral spine with mild diffuse spur formation, 
progressive spur formation and degenerative osteoarthritis of 
cervical spine, degenerative osteoarthritis of both knees; 
calcaneal spurring bilaterally of ankles; and bursitis of the 
elbows.  The examiner discussed reordering an arthritis 
profile that was supposed to have been completed earlier in 
January.  

As stated in the Introduction, the Board remanded this case 
in September 1994 for further development.  In that remand, 
the Board requested that a VA examination be conducted, and 
that the examiner answer the following medical questions: 
whether or not the veteran has an inflammatory arthritis, and 
if so, when it was first manifested; with respect to each 
joint, whether the pathology is traumatic or degenerative in 
origin, and if traumatic, which trauma was the cause; and 
whether there is currently any joint, muscle, or nerve damage 
of the lumbosacral spine, pelvis, hips, knees, or ankles, or 
related soft tissues, attributable to the August 1968 injury.  
The Board also requested that the examiners review the 
service medical records, and the post service medical 
evidence, particularly the December 1977, April 1983, May 
1990, and June 1993 VA examinations.  Pursuant to the Board's 
remand, a number of VA examinations were conducted and 
opinions offered. 

On VA examination of November 1994, the examiner diagnosed 
polyarthralgia; mild to moderate degenerative changes of the 
cervical spine; mild degenerative changes of the lumbosacral 
region; and mild degenerative changes of the hips, knees and 
ankles.  The examiner commented that it was difficult to 
determine whether there is an association between the 
polyarthralgia and types of arthritis such as post traumatic, 
degenerative or inflammatory.  Laboratory work was 
recommended.  The examiner doubted that the generalized 
polyarthralgia was associated with one traumatic event. 

On VA examination of August 1995, the examiner expressed that 
it was difficult to state whether the veteran's current 
condition could be attributed to the August 1968 injury.  The 
examiner indicated that even though there was difficulty to 
say which specific musculoskeletal problems were related to 
service injury, it was felt that the injury and numerous 
other blunt traumatic injuries in service were certainly 
factors that contributed to his musculoskeletal problems.  
The examiner felt that given the veteran's history of trauma, 
it was more likely than not that the arthritic changes were 
related to his traumatic history.  

The examiner who conducted the examination in August, 
conducted another examination that September.  In addition to 
the previous commentary, the examiner expressed agreement 
with the physician who examined the veteran in November 1994 
with regard to the opinion that it was more likely than not 
that the underlying causes were more consistent with 
traumatic rather than an inflammatory process.  

On VA examination of October 1996, the examiner commented 
that consideration of inflammatory arthritis was correct, but 
that the condition could be excluded.  The examiner cited the 
following reasons: the markers did not come back abnormal; 
there was no evidence of periarticular erosions generally 
consistent with inflammatory arthritis; and the lack of 
palpable synovitis of the affected joints was contrary to an 
inflammatory etiology for the arthrities.  However, the 
examiner felt that the question of post traumatic versus 
degenerative arthritis was more complicated.  According to 
the examiner, both appeared similarly on radiographs and 
there were no laboratory studies that would delineate between 
the two etiologies.  The examiner opined that the 1968 injury 
could account for arthritis of the hip, sacroiliac, lumbar 
spine, cervical spine, and shoulder.  The examiner also 
opined that multiple repeated episodes of blunt trauma 
involved in the performance of his duties could accelerate 
degenerative change in the knees, ankles, hips, pelvis and 
spine.  The examiner felt that one major injury in 1968 
followed by multiple repeated episodes of blunt trauma 
accelerated the natural degenerative process, and that it was 
more likely than not that the veteran suffers from 
osteoarthritis that is post traumatic in nature.  

A VA physician offered an opinion in a December 1996 letter.  
The physician indicated that the service medical records, 
subsequent medical treatment reports, and the October 1996 VA 
examination report had been reviewed.  The physician 
discussed the injuries sustained in service.  The physician 
pointed out that in 1968, the veteran suffered from soft 
tissue injuries with no joint involvement, and that it did 
not appear to be serious enough to warrant the veteran's 
discharge from service, and the limitation of any physical 
activities.  It was noted that the motorcycle accident 
injuries appeared to be limited to the time of the accident 
with no residuals, and it was not serious enough to warrant 
his discharge from service.  The physician referred to the 
time lapse between the claimed trauma and the initial 
findings of degenerative changes in the neck, as well as no 
continuity of pain from the time of the trauma and treatment 
of arthritis of the neck and various joints.  The physician 
opined that the service medical records and subsequent 
reports did not offer medical substantiation of the veteran's 
claim of generalized degenerative arthritis of the entire 
joint system.  Regarding the VA examination, the physician 
reported that there was no history of continuing trauma to 
multiple joints as the examiner noted, and that inflammatory 
arthritis had been ruled out.  The physician referred to the 
examiner's difficulty differentiating the degenerative 
arthritis diagnosed and the veteran's claim of multiple 
trauma to joints from head to toe.  The physician further 
commented that early degenerative changes are due to specific 
trauma to a specific joint, which had not been demonstrated 
in the service medical records and subsequent medical 
history.  Therefore, the physician concluded that multiple 
joints other than the hip, pelvis, and lower left leg were 
due to degenerative arthritis and not a service-connected 
injury.  

On VA examination of January 1997, the examiner pointed out 
that the June 1993 laboratory tests ruled out the possibility 
of systemic connective tissue process or inflammatory 
polyarthritis as being the etiology of the veteran's 
complaints.  The impression was that of degenerative or 
osteoarthritis, accelerated moderately by extensive trauma 
related to his activities in the military.  According to the 
examiner, the pain and functional impairment that the veteran 
described was amplified and worsened by his underlying post-
traumatic stress disorder with probable secondary findings of 
fibromyalgia.  The examiner pointed out that the veteran had 
not been examined, and that the conclusions were drawn from 
the record, including copies of the x-ray and laboratory 
reports.  

On VA examination of March 1998, the examiner indicated that 
the claims folder had been reviewed.  The examiner determined 
that the veteran was status post multiple injury and 
associated soft tissue injury as well.  The examiner was of 
the impression that the veteran had traumatic degenerative 
disease of the right knee and both hips following the 
motorcycle accident in 1977.  Regarding osteoarthritis of the 
other joints, including the ankles and lumbosacral and 
cervical spine, the examiner felt that the condition could 
have resulted from multiple jumps and blunt trauma following 
being run over an armored personnel carrier.  It was further 
noted that there was no documentation regarding jumps.  

On VA examination in August 1998, the Chief of Physical 
Medicine and Rehabilitation indicated that the claims folder 
had not been provided.  The physician opined that the 
examiner in March 1998 offered a thorough examination and 
assessment with a review of the previous medical records.  
The physician did not feel as if there were any other matters 
that needed to be addressed.  

In a September 1998 addendum to the August report, it was 
noted that the opinions offered regarding traumatic arthritis 
were given prior to the final radiologic reports of the 
ankles and hips.  There was evidence of calcification at the 
quadriceps at the insertion of the patella, and it could not 
be ruled out that it was due to traumatic injury.  No 
radiologic changes were noted for the ankles or hips 
bilaterally.  It was noted that the initial assessment of 
traumatic changes was made in light of the veteran's history.  
It was further indicated that the veteran did not wish to 
engage in a clinical examination.  

Legal Analysis

The Board finds that the veteran's claim for service 
connection for arthritis of multiple joints is well-grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  That is, the claim 
presented is plausible.  The Board is satisfied that all 
relevant facts have been properly developed and that the VA 
has fulfilled its duty to assist the veteran as mandated by 
38 U.S.C.A. § 5107 (West 1991) and 38 C.F.R. § 3.103(a) 
(1998). 

Under applicable criteria, service connection will be granted 
for a disability resulting from personal injury suffered or 
disease incurred or aggravated during service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303. 

The diagnosis of arthritis first appears in post-service 
medical records dated in the mid 1980's.  The evidence 
reflects diagnoses of the hips, knees, ankles, hands, elbows, 
and shoulders.  The question for the Board to resolve is the 
nature of the veteran's arthritis of these joints.  From the 
numerous examination reports of record, it appears that the 
examiners have concluded that the veteran suffers from 
osteoarthritis that is traumatic in nature.  Of the opinions 
offered, a majority of the examiners cite the injuries during 
service as the trauma to the affected areas. 

The service medical records document the veteran's multiple 
injuries during service, particularly those sustained in 1968 
and 1977.  From the records, it has been shown that the areas 
injured include the knees, shoulders, hips and ankles.  The 
veteran's problems with his knees are well documented 
throughout the record.  The service medical records reflect 
ongoing complaints involving the knees, and the problems with 
his knees were also noted on VA examination in 1977 which was 
the year of his separation from service.  Therefore, it is 
reasonable to conclude that the current findings of arthritis 
of the knees are related to the injuries and complaints noted 
during service.  

In the September 1998 addendum to the August 1998 report 
indicates that there were no radiologic changes of the hips 
and ankles.  However, findings and discussions in previous 
examination and x-ray reports are contrary to those noted in 
the September 1998 report.  Overall, the evidence shows that 
the veteran suffered injuries to the ankles and hips during 
service, and the majority of opinions of record indicate that 
the arthritis in those areas is due to those injuries. 

Based on the above discussion, service connection has been 
established for arthritis of the hips, knees, ankles, and 
shoulders, and to that extent, the appeal is granted.  The 
evidence also indicates the presence of arthritis of the 
hands and ankles, although the nature of such conditions is 
not clear.  In the judgment of the Board, the overall 
evidence is essentially in equipoise as to whether the 
veteran has arthritis of the hands and ankles that is due to 
trauma in service, thereby allowing the veteran to prevail as 
to his claim for service connection for arthritis of these 
joints with application of the benefit of the doubt doctrine.  
38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

II.  Increased (Compensable) Rating for Service-Connected 
Left Ear Hearing Loss

Factual Background

The service medical records document a history of left ear 
hearing loss.  On VA examination of June 1978, the veteran's 
right ear hearing was within normal limits, and the left ear 
demonstrated marginal to mild conductive loss.  By rating 
action of August 1978, service connection for left ear 
hearing loss was granted and a zero percent evaluation 
assigned, effective from July 1977.  This rating has remained 
unchanged since then.  

On VA examination of May 1990, the examiner reported that the 
veteran's hearing was essentially within normal limits 
through the speech frequencies with mild to moderate high 
frequency sensorineural hearing loss of the right ear, and 
mild to moderately severe sloping sensorineural hearing loss 
of the left ear.  Acoustic immittance testing revealed Type A 
tympanograms bilaterally indicating adequate middle ear 
functioning.  Reflexes were elicited as indicated on the 
audiogram.  Stenger was negative at 500 Hertz.  The test 
results indicated that the veteran would benefit from 
amplification for the left ear.

Pursuant to his appeal, the veteran testified at the RO 
before a hearing officer in February 1991.  He testified that 
his hearing has progressively worsened in both ears.  For 
example, he has to turn the radio up loud because he has to 
concentrate on what he is listening to.  He was informed that 
he may need a hearing aid in the future.  

On VA audiological examination of January 1993, the veteran 
exhibited hearing within normal limits through the speech 
frequencies accompanied by mild, high frequency sensorineural 
hearing loss in the right ear and mild sensorineural hearing 
loss in the left ear.  Acoustic immittance testing revealed 
adequate middle ear functioning bilaterally.  Stengers were 
negative at 1000 Hertz and 2000 Hertz.  His tinnitus was 
matched with a 4000 Hertz tone at 10 db, sl.

On the most recent authorized audiological evaluation in 
August 1998, pure tone thresholds, in decibels, were as 
follows:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
20
15
30
40
55
35
LEFT
35
30
40
45
65
45

Speech audiometry revealed speech recognition ability of 86 
percent for the right ear and 80 percent for the left ear.  
The examiner determined that the audiometric testing 
indicated a mild to moderate sensorineural hearing loss 
beginning at 2000 Hertz for the right ear, and mild to 
moderate sensorineural hearing loss beginning at 250 Hertz 
for the left ear.  Acoustic immittance testing was 
unremarkable bilaterally.  The veteran exhibited a bilateral 
sensorineural hearing loss, worse to the left ear.  Test 
results indicated that amplification would be beneficial.  

Legal Analysis

The veteran's claim is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  The United States Court of Veterans Appeals 
(Court) has held that, when a veteran claims that a service-
connected disability has increased in severity, the claim is 
well grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed and that VA has fulfilled its 
duty to assist the veteran as mandated by 38 U.S.C.A. § 
5107(a) and 38 C.F.R. § 3.103(a) (1998).  

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a review the recorded history of a disability should 
be conducted in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). This decision will include a review of the entire 
record, but the focus will be on the most recent medical 
findings regarding the service-connected disability at issue.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155 (West 1991).  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (1998).  Consideration is to be given to all other 
potentially applicable provisions of 38 C.F.R. Parts 3 and 4, 
whether or not they have been raised by the veteran, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Evaluations of unilateral defective hearing range from 
noncompensable to 10 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average hearing 
threshold level as measured by pure tone audiometric tests in 
the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the revised rating schedule establishes 11 auditory 
acuity levels from level I for essentially normal acuity 
through level XI for profound deafness.  In situations where 
service connection has been granted only for defective 
hearing involving one ear, and the appellant does not have 
total deafness in both ears, the hearing acuity of the non-
service-connected ear is considered to be normal.  In such 
situations, a maximum 10 percent evaluation is assignable 
where hearing in the service-connected ear is at level X or 
XI.  38 U.S.C.A. § 1160(a); 38 C.F.R. § 4.85, 4.87, Tables VI 
and VII, Code 6100 to 6110.

If a claimant has service-connected hearing loss in one ear 
and nonservice-connected hearing loss in the other ear, the 
hearing in the ear having nonservice-connected loss should be 
considered normal for purposes of computing the service-
connected disability rating, unless the claimant is totally 
deaf in both ears.  VAOPGCPREC 32-97.

The veteran testified to the effect that his left ear hearing 
loss is more disabling than the evaluation currently in 
effect, but the assignment of disability ratings for hearing 
impairment are derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).  The veteran's disability 
picture does not approximate the criteria necessary for a 
higher disability evaluation.  38 C.F.R. § 4.7 (1998).  

The findings on the most recent VA audiometric examination of 
1998 indicate that the average pure tone threshold for the 
left ear is 45 decibels at 1,000, 2,000, 3,000, and 4,000 
hertz with an 80 percent correct speech recognition ability.  
These findings correspond to acuity level III under Table VI, 
and the hearing for the nonservice-connected right ear is 
considered normal or acuity level I.  These results combined 
under Table VII to warrant a noncompensable rating for the 
left ear hearing loss under Diagnostic Code 6100.

The preponderance of the evidence is against the claim for an 
increased (compensable) evaluation for left ear hearing loss, 
and the claim is denied.  Therefore, the benefit of the doubt 
doctrine is not for application. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for arthritis of the hips, knees, ankles, 
hands, elbows, and shoulders is granted. 

Entitlement to an increased (compensable) evaluation for left 
ear hearing is denied.


REMAND



A review of the record indicates that the veteran alleges 
that his headaches are secondary to his service-connected 
cervical spine arthritis.  He mentioned such a connection 
during his personal hearing in February 1991.  At times the 
headaches are brought on by stress from his PTSD since they 
occur during nightmares and stressful situations.  Primarily, 
the headaches are related to his arthritis, last two to three 
days, and are not resolved with medication.  See February 
1991 personal hearing transcript at pages 11-12.

The service medical records show that there was a negative 
skull series in 1967, and that the veteran complained of 
headaches with nausea and vomiting in March 1977.  At the 
time of his separation examination, he reported a history of 
frequent or severe headache, and head injury.  In a December 
1984 letter, John E. Siegal, M.D. reported that the veteran 
had increasing neck pain and occipital headaches for the past 
several months.  There is a reference to neck and headaches 
in a June 1985 VA record.  On VA examination of May 1990, the 
examiner opined that the veteran had muscle contraction 
headaches with a secondary migrainous component which is 
chronic and occurs on a daily basis.  The examiner also noted 
that the veteran suffered from cervical spine arthritis.  

The Board finds that a remand is in order for purposes of 
conducting a VA examination to determine the nature and 
etiology of his headaches.  At this point, the record is not 
clear.  As indicated above, the veteran reported his 
headaches upon his separation from service, the very year he 
incurred injuries in a motorcycle accident.  He has recently 
been granted service connection for cervical spine arthritis, 
the disability he claims is related to his headaches.  That 
relationship seems to be inferred by the 1984 letter from 
John E. Siegal, and the May 1990 VA examination report does 
not appear to fully address the matter.  

Under the provisions of 38 C.F.R. § 3.310, service connection 
may be granted for a disability which is proximately due to 
or the result of service-connected disease or injury.  38 
C.F.R. § 3.310 (1998).  Judicial interpretation of the matter 
of secondary service connection, embodied in 38 C.F.R. § 
3.310 (1998), requires consideration of whether or not a 
service- connected disability either causes or aggravates 
another condition.  Allen v. Brown, 7 Vet. App. 439 (1995).  
These considerations require development of the medical 
record, inasmuch as the Board is prohibited from substituting 
its own unsubstantiated medical opinions.  See Colvin v. 
Derwinski, Vet. App. 171, 175 (1991).  

A review of the record shows that a number of orthopedic 
examinations had been conducted since the Board remanded the 
claim in 1994.  However, the examiners primarily focused on 
questions regarding arthritis, and arthritis has now been 
granted for arthritis of the hips.  Under the circumstances, 
it is the judgment of the Board that the veteran should now 
undergo a VA medical examination to determine the residuals 
attributable to a pelvic strain and those attributable to 
arthritis of the hips.

In view of the foregoing, and in order to fully and fairly 
evaluate the veteran's claim, the case is REMANDED to the RO 
for the following development:

1.  The RO should obtain current medical 
records related to the treatment of the 
veteran's headaches and a pelvic strain.  
After securing the necessary releases for 
private records, all such records should 
be obtained and associated with the 
claims folder.

2.  The RO should then schedule the 
veteran for an examination to determine 
the nature and etiology of his headaches.  
The examiner should indicate the date of 
onset of the disorder found.  The 
examiner is requested to review the 
record and to state whether it is at 
least as likely as not that any current 
headache disorder is the result of, or 
was increased by, the service-connected 
cervical spine arthritis or another 
service-connected disability.  If it is 
determined that the veteran has a chronic 
headache disorder and that it was 
aggravated by a service-connected 
disability, the degree of disability 
attributable to the service-connected 
disability should be reported, that is 
the degree of disability over and above 
the degree of disability existing prior 
to the aggravation.  If it is not 
medically feasible to make such 
determinations, the examiner should 
clearly state that on the written report.  
All special studies and tests, which, in 
the opinion of the examiner, are 
reasonably necessary to complete the 
examination and prepare the medical 
opinions, should be accomplished.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for use in studying the case.  The 
examiner is requested to indicate the 
clinical basis for his or her opinion. 


3.  The veteran should be afforded a VA 
examination for purposes of determining 
the nature and severity of his service-
connected pelvic strain.  All special 
studies and tests, which, in the opinion 
of the examiner, are reasonably necessary 
to complete the examination and prepare 
the medical opinions, should be 
accomplished.  The examiner should 
delineate the symptoms attributable to a 
pelvic strain and those attributable to 
arthritis of the hips.  The claims folder 
and a copy of this remand must be made 
available to the examiner for use in 
studying the case.  

4.  After the above development, the RO 
should review the claims for service 
connection for headaches and an 
increased evaluation for a pelvic 
strain.  Regarding the issue of service 
connection for headaches, the RO should 
consider whether this claimed disability 
increased in severity as a result of the 
service-connected cervical spine 
arthritis or other service-connected 
disability, pursuant to Allen v. Brown, 
7 Vet. App. 439 (1995).  

5.  If a determination remain adverse to 
the veteran, he and his representative 
should be provided with an appropriate 
supplemental statement.

The veteran and his representative should be afforded an 
opportunity to respond before the file is returned to the 
Board.


Thereafter, subject to current appellate procedures, the 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until he is further informed.  The purpose of this 
REMAND is to obtain additional information and to afford the 
veteran due process of law. The Board intimates no opinion, 
either factual or legal, as to the ultimate conclusion 
warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03. 




		
	RICHARD V. CHAMBERLAIN
	Acting Member, Board of Veterans' Appeals





 
- 19 -


- 1 -


